DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 12/01/20 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller configured for generating a plurality of analog transmit signals, receiving a plurality of analog receive signals, and digitizing and recording the plurality of receive signals” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With regards to claim 1, the claim recites “an adjustable impedance matching network configured for adjusting coupling of the plurality of acoustic signals to the ground” in lines 6-7.  Nowhere in the specification is this limitation described or shown.  There is no description of an impedance matching network being adjustable.  
Claims 2-7 depend from and incorporate claim 1 in its entirety.  They do not address the problems indicated above and are therefore rejected for the same reasons as claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a controller configured for generating a plurality of analog transmit signals, receiving a plurality of analog receive signals, and digitizing and recording the plurality of receive signals” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it does not recite “means” yet lacks sufficient structure to perform the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “impedance matching network” in claim 1 is used by the claim to mean “a singular object which provides impedance matching,” (see examples provided in specification: resonant cavity, water column, or metallic rod) while the accepted meaning of a network according to Merriam-Webster Dictionary is “a: an interconnected or interrelated chain, group, or system; b: a system of computers and peripherals that are able to communicate with each other.”  The term is indefinite because the specification does not clearly redefine the term.  No definition of the term is provided in 
With regards to claims 2-7, the claims depend from and incorporate claim 1 in its entirety.  They do not address the problems indicated above and are therefore rejected for the same reasons as claim 1.
With respect to claim 2, the claim is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members.  Claim 2 is rejected as indefinite for having an improper Markush grouping because it is unclear what other alternatives are intended to be encompassed by the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (2011/0069741) in view of Fullerton (2015/0355351).
With respect to claim 1, Erickson teaches a controller configured for generating a plurality of analog transmit signals, receiving a plurality of analog receive signals, and recording the plurality of receive signals ([0033], lines 5-7; [0044], lines 8-9)); a sonic transmitter ([0033], lines 4-5) having a first amplifier for amplifying the plurality of analog transmit signals ([0033], lines 8-9; [0039], lines 1-4), an actuator for converting the amplified plurality of analog transmit signals into a plurality of acoustic signals ([0033], lines 9-10; [0040], lines 1-2), and an impedance matching network configured for coupling of the plurality of acoustic signals to the ground ([0033], lines 10-12; [0042], lines 7-10); a receiver ([0033], line 4[0044], lines 4-5) having a sensor for detecting the plurality of acoustic signals and generating the plurality of analog receive signals in response thereto ([0044], lines 6-7), and a second amplifier configured for amplifying the plurality of analog receive signals ([0044], lines 7-8); and a signal processing system ([0044], lines 8-9) configured for combining the digitized and recorded receive signals to generate position data of the detected underground infrastructure ([0044], lines 11-15).  However it does not teach an adjustable impedance matching network.  It further does not teach digitizing the received analog signals.  
Fullerton teaches an adjustable impedance matching network ([0039], lines 7-11).  It would have been obvious to one of ordinary skill in the art at the time of the 
Although Erickson does not explicitly teach digitizing the received analog signals, it is inherent that the system provided by Erickson would digitize the received analog signals in order to function as described.  The system of Erickson receives acoustic signals ([0044], lines 3) which are analog, transfers the data to the processing unit via USB ([0052], lines 11-12) which transmits digital data, and performs signal processing using a processor such as a computer ([0047]) which performs signal analysis digitally.  Therefore in order for the system of Erickson to function as described it must inherently have performed digitization.  
With respect to claim 2, Erickson teaches the controller is configured for generating a plurality of transmit signals including pulsed and continuous signals, multiple frequency signals, chirp signals, signals having different pulse repetition frequencies, variable pulse lengths, arbitrary amplitude envelop profiles, and variable duty cycles ([0036]-[0038]).
With respect to claim 3, Erickson teaches the sonic transmitter comprises a loudspeaker housed in a tube, an underwater speaker housed in a water column, or a steel rod actuator ([0041]).
With respect to claim 4, Erickson teaches the sensor comprises a geophone or microphone ([0045], lines 4-7, 11-13).
With respect to claim 5, Erickson teaches the transmitter or receiver comprises a single emitter or sensor, respectively, or a plurality of emitters or sensors, respectively, in an array or random configuration ([0071], lines 1-3; [0072], lines 1-4).
With respect to claim 6, Erickson teaches the signal processing system is configured for combining the digitized and recorded receive signals to generate position data of the detected underground infrastructure using a time difference of arrival model, an angle of arrival model, or constrained matched filter model ([0064]).
With respect to claim 7, Erickson teaches the position data of the detected underground infrastructure comprises a hard copy report or a data file ([0065], lines 3-5).

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645